DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The disclosure is objected to because of the following informalities:
after “16/227,955” (paragraph 0001, line 1), should insert -- , now US Patent 10,939,873, --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not disclosed in the original disclosure:
Claims 9 and 19, “adjust an under-sampling ratio based on feedback from the mobile phone”. Parent application US 12/512,480 discloses “received feedback information comprises coefficients related to reconstruction of the signal and at least one parameter, and wherein adapting the non-uniform sampling instances comprises adapting at least one of an under-sampling ratio or a number of the sampling instances” (claim 10, USPGPUB 20100082302). However, the feedback information is not from a mobile phone. Thus, parent application US 12/512,480 does not disclose “adjust an under-sampling ratio based on feedback from the mobile phone”.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, the claims do not recite an abstract idea.
Thus, the claims are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,939,873 (Garudadri et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Garudadri et al. claims:
Regarding claim 1, a wearable system (claim 1), comprising:
one or more sensors, each sensor being adapted to be worn on a body of a user (claim 1, lines 3-4) and configured to capture at least one biomedical signal, wherein biomedical signals capturable by the one or more sensors include at least one of an electro-cardiogram (ECG) signal, or a photoplethysmograph (PPG) signal, or both (claim 1, lines 17-19);
the wearable system configured to:
wirelessly transmit each biomedical signal captured by the one or more 
sensors to a mobile phone of the user, wherein the biomedical signal is used by the mobile phone to generate a reconstructed signal corresponding to the biomedical signal (claim 1, lines 7-11);
generate a first processed signal by processing the ECG signal or the 
PPG signal, or both (claim 1, lines 20-21); and
wirelessly transmit the first processed signal to the mobile phone, 
wherein the first processed signal is used by the mobile phone to generate a first reconstructed signal corresponding to the first processed signal and to generate an output at the mobile phone based on the first reconstructed signal, the output being provided through a user interface presented on a display of the mobile phone (claim 1, lines 27-35).

Regarding claim 2, the one or more sensors include a first sensor configured to generate the first processed signal, and wherein the first processed signal represents a heart rate variability, a pulse arrival time (PAT), a blood pressure, or a blood oxygen content (claim 1, lines 22-24).

Regarding claim 11, a method (claim 9), comprising:
capturing, by one or more sensors worn on a body of a user, at least one biomedical signal, wherein the at least one biomedical signal includes at least one of an electro-cardiogram (ECG) signal, or a photoplethysmograph (PPG) signal, or both (claim 9, lines 2-7); 
wirelessly transmitting each biomedical signal captured by the one or more sensors to a mobile phone of the user, wherein the biomedical signal is used at the mobile phone to generate a reconstructed signal corresponding to the biomedical signal (claim 9, lines 15-19);
generating a first processed signal by processing the ECG signal or the PPG signal, or both (claim 9, lines 8-10); and
wirelessly transmitting the first processed signal to the mobile phone, wherein the first processed signal is used by the mobile phone to generate a first reconstructed signal corresponding to the first processed signal and to generate an output based on the first reconstructed signal, the output being provided through a user interface presented on a display of the mobile phone (claim 9, lines 15-22).

Regarding claim 12, the generating of the first processed signal is performed by a first sensor of the one or more sensors, and wherein the first processed signal represents a heart rate variability, a pulse arrival time (PAT), a blood pressure, or a blood oxygen content (claim 9, lines 10-12).

Claims 3-8 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,939,873 (Garudadri et al.) in view of Vogel et al. (US 2007/0244669), Smith (US 2005/0198505), and Kim et al. (US 2008/0141027). Garudadri et al. claims:

Regarding claims 3 and 13, the one or more sensors are configured to capture the ECG signal, the PPG signal, or both (claim 1, lines 17-19).

While Garudadri et al. does not claim the one or more sensors are configured to capture the ECG signal, the PPG signal, or both using sampling at non-uniform time intervals, Vogel et al. discloses sampling at non-uniform time intervals, in particular, one or more sensors are configured to capture the ECG signal using sampling at non-uniform time intervals (paragraph 0050, lines 8-12), because a processing system may be implemented to reconstruct the non-uniform sampled signal (Abstract, lines 1-4).

Regarding claims 4 and 14, while Garudadri et al. does not claim the one or more sensors are configured to sample according to an average sampling rate Fs that causes the ECG signal or the PPG signal, or both, to be under-sampled relative to a uniform sampling rate fs, Fudge et al. discloses one or more sensors are configured to sample according to an average sampling rate Fs that causes a signal to be under-sampled relative to a uniform sampling rate fs (column 1, lines 51-57) for the purpose of increasing the dynamic range of a sampler (ADC).

Regarding claims 5 and 15, while Garudadri et al. does not claim the one or more sensors are configured to generate sampling instances corresponding to the non-uniform time intervals using a seed, Smith discloses one or more sensors are configured to generate sampling instances corresponding to the non-uniform time intervals (Abstract, lines 1-3) using a seed (paragraph 0027) for the purpose of determining a sampling period.

Regarding claims 6 and 16, Garudadri et al. does not claim the seed is based on a key used in a security protocol between the one or more sensors and the mobile phone, and wherein the mobile phone is configured to, as part of reconstructing the ECG signal or the PPG signal, or both, determine the sampling instances using the key.

However, Smith discloses determining the sampling instances (Abstract, lines 1-3) using a seed (paragraph 0027).
Vogel et al. discloses capturing the ECG signal using sampling at non-uniform time intervals (paragraph 0050, lines 8-12).
While Vogel et al. does not disclose capturing the PPG signal, or both, the limitations are optional limitations since they are recited in the alternative form.
Kim et al. discloses a seed is based on a key used in a security protocol to protect channels (paragraph 0078, lines 8-10).
Accordingly, Vogel et al., Smith, and Kim et al. discloses a seed is based on a key used in a security protocol between the one or more sensors and the mobile phone, and wherein the mobile phone is configured to, as part of reconstructing the ECG signal or the PPG signal, or both, determine the sampling instances using the key.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Garudadri et al. with a seed is based on a key used in a security protocol between the one or more sensors and the mobile phone as suggested by Kim et al. for the purpose of protecting the communication between the one or more sensors and the mobile phone.

Regarding claims 7 and 17, while Garudadri et al. does not claim the wearable system is configured to communicate the seed to the mobile phone or receive the seed from the mobile phone, Yamada et al. discloses a server communicating the seed to the mobile phone (page 6, paragraph 6) for communicating data at a high security level (page 5, paragraph 9), a server receiving the seed from the mobile phone (page 6, paragraph 8) for the purpose of communicating data at a high security level.

Regarding claims 8 and 18, while Garudadri et al. does not claim the wearable system further comprises a light-emitting diode (LED), wherein the wearable system is configured to turn on the LED during sampling instances corresponding to the non-uniform time intervals, and wherein the wearable system is configured to turn off the LED between the sampling instances, Gunter et al. discloses a device for measuring biological samples (claim 9, lines 1-2) comprising a light-emitting diode (LED) (irradiation unit, claim 9, line 17), wherein the wearable system is configured to turn on the LED during sampling instances (the irradiation unit generates radiation on pulses, claim 9, line 17) corresponding to the non-uniform time intervals (the radiation is non-uniform at two different wavelengths, claim 9, lines 4-6), and wherein the wearable system is configured to turn off the LED between the sampling instances (the irradiation unit generates radiation on pulses, claim 9, line 17) for the purpose of measuring biological samples.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Jung et al. (US 2009/0157325).

Regarding claims 1 and 11, Jung et al. discloses a wearable system and method (system including earphone 140, Fig. 3), comprising:
one or more sensors (121), each sensor being adapted to be worn on a body of a user (sensor 121 of earphone 140, paragraph 0047, lines 3-5) and configured to capture at least one biomedical signal (paragraph 0047, lines 3-5), wherein biomedical signals capturable by the one or more sensors (paragraph 0047, lines 4-5) include at least one of an electro-cardiogram (ECG) signal (paragraph 0052, lines 3-5),
the wearable system (140) configured to:
wirelessly transmit each biomedical signal captured by the one or more 
sensors (121) to a mobile phone (100) (Fig. 3) of the user (paragraph 0009, line 4), wherein the biomedical signal is used by the mobile phone to generate a reconstructed signal corresponding to the biomedical signal (paragraph 0054, lines 1-2);
generate a first processed signal by processing the ECG signal 
(paragraph 0052, lines 3-5; paragraph 0049, lines 3-7),
wirelessly transmit the first processed signal to the mobile phone 
(paragraph 0049, lines 3-7), wherein the first processed signal is used by the mobile phone to generate a first reconstructed signal corresponding to the first processed signal (paragraph 0054, lines 1-2) and to generate an output at the mobile phone based on the first reconstructed signal (paragraph 0054, lines 3-4), the output being provided through a user interface presented on a display of the mobile phone (paragraph 0054, lines 3-4).

While Jung et al. does not disclose biomedical signals include at least one of a photoplethysmograph (PPG) signal, or both, and does not disclose generating a first processed signal by processing the PPG signal, or both, the limitations are optional limitations because they are recited in the alternative form.

Regarding claims 2 and 12, Jung et al. discloses the one or more sensors include a first sensor configured to generate the first processed signal (paragraph 0049, lines 3-7), and wherein the first processed signal represents a heart rate variability (paragraph 0054, lines 1-2).

While Jung et al. does not disclose the first processed signal represents a pulse arrival time (PAT), a blood pressure, or a blood oxygen content, the limitations re optional limitations because they are recited in the alternative form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. (US 2007/0244669).

Regarding claims 3 and 13, Jung et al. discloses the one or more sensors are configured to capture the ECG signal (paragraph 0052, lines 3-5).

While Jung et al. does not disclose the one or more sensors are configured to capture the PPG signal, or both, the limitations are optional limitations since they are recited in the alternative form.

Jung et al. further does not disclose the one or more sensors are configured to capture the ECG signal using sampling at non-uniform time intervals.

Vogel et al. discloses sampling at non-uniform time intervals, in particular, one or more sensors are configured to capture the ECG signal using sampling at non-uniform time intervals (paragraph 0050, lines 8-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. with non-uniform sampling as disclosed by Vogel et al. because a processing system may be implemented to reconstruct the non-uniform sampled signal (Abstract, lines 1-4).

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. as applied to claims 3 and 13 above, and further in view of Fudge et al. (US 7,091,894).

Regarding claims 4 and 14, Jung et al. as modified by Vogel et al. discloses the claimed limitations as discussed above.  Jung et al. further discloses an ECG signal (paragraph 0052, lines 3-5). While Jung et al. does not disclose PPG signal, the limitation an alternative limitation since it is recited in an alternative form. 

Jung et al. as modified by Vogel et al. does not disclose the one or more sensors are configured to sample according to an average sampling rate Fs that causes the ECG signal or the PPG signal, or both, to be under-sampled relative to a uniform sampling rate fs.

Fudge et al. discloses one or more sensors are configured to sample according to an average sampling rate Fs that causes a signal to be under-sampled relative to a uniform sampling rate fs (column 1, lines 51-57).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. as modified with one or more sensors are configured to sample according to an average sampling rate Fs that causes an ECG signal to be under-sampled relative to a uniform sampling rate fs as suggested by Fudge et al. for the purpose of increasing the dynamic range of a sampler (ADC).

Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. as applied to claims 3 and 13 above, and further in view of Smith (US 2005/0198505).

Regarding claims 5 and 15, Jung et al. as modified by Vogel et al. discloses the claimed limitations as discussed above, except the one or more sensors are configured to generate sampling instances corresponding to the non-uniform time intervals using a seed.

Smith discloses one or more sensors are configured to generate sampling instances corresponding to the non-uniform time intervals (Abstract, lines 1-3) using a seed (paragraph 0027).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. as modified with a seed as disclosed by Smith for the purpose of determining a sampling period.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. and Smith as applied to claims 5 and 15 above, and further in view of Kim et al. (2008/0141027).

Regarding claims 6 and 16, Jung et al. as modified by Vogel et al. and Smith discloses the claimed limitations as discussed above, except the seed is based on a key used in a security protocol between the one or more sensors and the mobile phone, and wherein the mobile phone is configured to, as part of reconstructing the ECG signal or the PPG signal, or both, determine the sampling instances using the key.

However, Smith discloses determining the sampling instances (Abstract, lines 1-3) using a seed (paragraph 0027).
Vogel et al. discloses capturing the ECG signal using sampling at non-uniform time intervals (paragraph 0050, lines 8-12).
While Vogel et al. does not disclose capturing the PPG signal, or both, the limitations are optional limitations since they are recited in the alternative form.
Kim et al. discloses a seed is based on a key used in a security protocol to protect channels (paragraph 0078, lines 8-10).
Accordingly, Jung et al. as modified by Vogel et al., Smith, and Kim et al. discloses a seed is based on a key used in a security protocol between the one or more sensors and the mobile phone, and wherein the mobile phone is configured to, as part of reconstructing the ECG signal or the PPG signal, or both, determine the sampling instances using the key.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. as modified with a seed is based on a key used in a security protocol between the one or more sensors and the mobile phone as suggested by Kim et al. for the purpose of protecting the communication between the one or more sensors and the mobile phone.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. and Smith as applied to claims 5 and 15 above, and further in view of Yamada et al. (JP 2006/053845).

Regarding claims 7 and 17, Jung et al. as modified by Vogel et al. and Smith discloses the claimed limitations as discussed above, except the wearable system is configured to communicate the seed to the mobile phone or receive the seed from the mobile phone.

Yamada et al. discloses a server communicating the seed to the mobile phone (page 6, paragraph 6) for communicating data at a high security level (page 5, paragraph 9).

While Jung et al. as modified by Vogel et al., Smith, and Yamada et al. does not disclose the wearable system is configured to receive the seed from the mobile phone, the limitation is an optional limitation because it is recited in the alternative form.

Nevertheless, Yamada et al. discloses a server receiving the seed from the mobile phone (page 6, paragraph 8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. as modified with the wearable device is configured to communicate the seed to the mobile phone or receiving the seed from the mobile phone as suggested by Yamada et al. for the purpose of communicating data at a high security level.

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Vogel et al. as applied to claims 3 and 13 above, and further in view of Gunter et al. (US 2005/0164160).

Regarding claims 8 and 18, Jung et al. as modified by Vogel et al. discloses the claimed limitations as discussed above, except the wearable system further comprises a light-emitting diode (LED), wherein the wearable system is configured to turn on the LED during sampling instances corresponding to the non-uniform time intervals, and wherein the wearable system is configured to turn off the LED between the sampling instances.

Gunter et al. discloses a device for measuring biological samples (claim 9, lines 1-2) comprising a light-emitting diode (LED) (irradiation unit, claim 9, line 17), wherein the wearable system is configured to turn on the LED during sampling instances (the irradiation unit generates radiation on pulses, claim 9, line 17) corresponding to the non-uniform time intervals (the radiation is non-uniform at two different wavelengths, claim 9, lines 4-6), and wherein the wearable system is configured to turn off the LED between the sampling instances (the irradiation unit generates radiation on pulses, claim 9, line 17).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Jung et al. as modified with a wearable device comprises a light-emitting diode (LED), wherein the wearable system is configured to turn on the LED during sampling instances corresponding to the non-uniform time intervals, and wherein the wearable system is configured to turn off the LED between the sampling instances as suggested by Gunter et al. for the purpose of measuring biological samples.

	Prior Art Note

Claims 9, 10, 19, and 20 do not have prior art rejections.
The combination as claimed wherein a wearable system and method comprising the wearable system is configured to adjust an under-sampling ratio based on feedback from the mobile phone (claims 9, 19) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fayram et al. (US 2009/0062667) discloses
biomedical signals include at least one of a photoplethysmograph (PPG) signal (paragraph 0007, lines 3-7), or both (paragraph 0007, lines 3-7; paragraph 0011, lines 5-8)., 
generate a first processed signal by processing the PPG signal (PPG sensors are used to reconstruct, indirectly measure, blood pressure, paragraph 0007, lines 3-7), or both (ECG electrodes are used to monitor blood pressure through electrical signal of the heart, paragraph 0011, lines 1-8),
a processed signal represents a pulse arrival time (PAT) (paragraph 0031, lines 1-3), a blood pressure (paragraph 0031, lines 1-3), or a blood oxygen content (pulse oximetry, paragraph 0007, line 3).
	Jung et al. discloses communications between the one or more sensors (121) and the mobile phone (100) (Fig. 3). However, Jung et al. does not disclose adjusting an under-sampling ratio. Accordingly, Jung et al. does not disclose adjusting an under-sampling ratio that is based on a communication from the mobile phone.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 30, 2022